       Case 1:17-cr-00548-PAC Document 115-1 Filed 07/17/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                  S2 17 Cr. 548 (PAC)

                             -v.-                          [PROPOSED] ORDER

 JOSHUA ADAM SCHULTE,

                             Defendant.



PAUL A. CROTTY, United States District Judge:

      The parties shall comply with the following pretrial schedule:

Pretrial Filings and Other Deadlines

      July 29, 2019                 Government to file its notice pursuant to Section 10 of the
                                    Classified Information Procedures Act (“CIPA”)
                                    identifying the materials that it reasonably expects to rely
                                    upon to establish the national defense or classified
                                    information element of the offenses charged in Counts One
                                    through Five.

                                    Government to identify what information from classified
                                    discovery that it reasonably expects to introduce at
                                    trial. Government also to identify its anticipated witnesses.
                                    These disclosures are subject to change as the Government
                                    continues to prepare for trial and respond to defense filings
                                    and arguments.

      August 2, 2019                Government to file its opposition briefs to the defendant’s
                                    suppression motions filed on June 18 and July 3, 2019, as
                                    well as the defendant’s ex parte discovery motion
                                    submitted under seal on July 3, 2019.

      August 5, 2019                Defendant to file his notice pursuant to CIPA Section 5
                                    detailing the classified information that he reasonably
                                    expects to disclose or cause to disclose in connection with
                                    trial or any pretrial proceeding.

      August 16, 2019               Defendant to file reply briefs, if any, in response to the
                                    Government’s opposition motions submitted on August 2,
                                    2019.
       Case 1:17-cr-00548-PAC Document 115-1 Filed 07/17/19 Page 2 of 3




      August 26, 2019            Government to provide notice to the Court and the
                                 defendant pursuant to CIPA Section 6(a) and (b) that it is
                                 requesting a hearing concerning the use, relevance, or
                                 admissibility of classified information at trial or any pretrial
                                 hearings.

                                 Parties to provide expert notice, if any.

      September 9, 2019          Defendant to file opposition to the Government’s notice
                                 under CIPA Section 6(b).

      September 16, 2019         Government to file its reply, if any, to the defendant’s
                                 opposition to the Government’s notice under CIPA Section
                                 6(b).

      September 30, 2019         Government to file its motion pursuant to CIPA Section
                                 6(c), if any, proposing alternative procedures for the
                                 disclosure of classified information at trial.

                                 Parties to file motions in limine and 404(b) notice.

                                 Parties to file requests to charge and voir dire.

      October 14, 2019           Defendant to file his opposition to the Government’s
                                 motion pursuant to CIPA Section 6(c).

                                 Parties’ to file oppositions to motions in limine.
                                 Government to produce 3500 and Giglio material (if not
                                 already produced).

Pretrial Hearing and Conference Dates

      September __, 2019         Court to hold a hearing to address the defendant’s pretrial
                                 motions, if necessary (parties propose week of September
                                 16).

      September __, 2019         Court to hold a hearing pursuant to CIPA Section 6(a), if
                                 necessary (parties propose week of September 23).




                                            2
         Case 1:17-cr-00548-PAC Document 115-1 Filed 07/17/19 Page 3 of 3



         October __, 2019           Court to hold a hearing pursuant to CIPA Section 6(c), if
                                    necessary (parties propose week of October 21).

         October __, 2019           Court to hold final pretrial conference (parties propose
                                    week of October 28).

SO ORDERED.

Dated:         July __, 2019
               New York, New York


                                                   __________________________________
                                                   THE HONORABLE PAUL A. CROTTY
                                                   UNITED STATES DISTRICT JUDGE




                                              3
